department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date june uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached fetters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date apr department of the treasury internal_revenue_service washington d c contact person identification_number telephone number fax number employer_identification_number legend vil m applicant c organization nme d organization name e person f organizaton name o state q state x organization name dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you m meet the qualifications for exemption under sec_501 of the internal_revenue_code m fein facts m is incorporated under the laws of the state of o but conducts operations in the state of q three of the four original directors were related to the founder and owner of f m provides dog training for clients m was initially formed as a cooperative organization and formed with a related governing board stating the property rights and interests of each member are equal listing each member of the governing body and their addresses m founder e also has a for-profit which also provides dog training the for-profit business advertised as c and named f provides dog training in homes for m's application the animals will be boarded and trained at the facility boarding business through f e began a process to obtain substantial grant funding to fund a non-profit portion of the e’s activities the anticipated revenue to be generated through m the non-profit was projected as dollar_figure per year initially applied as a private_operating_foundation the f also operates a in as a retainer and m entered into negotiations and contracts with x a for-profit company who incorporated m the terms of the negotiation are that m is to pay a dollar_figure service fee to x exchange for assistance with obtaining a grant between dollar_figure-dollar_figure in the name of the founder m would pay when the grant was awarded a second signed contract requests dollar_figure in funding in the name of e with an agreement of dollar_figure paid_by the founder with dollar_figure actually provided and dollar_figure additionally provided when the grant was awarded the retainer provided for services to the founder for a period of months from the date of the contract which has now expired the third signed contract was for dollar_figure with dollar_figure actually provided for the application process and an additional dollar_figure when m received grant money therefore m executed a contract and provided dollar_figure in exchange for dollar_figure in grant money to be received with an additional dollar_figure only to be paid_by m in the event that it received actual grant funding the fourth signed contract is for supplemental document services associated with the application process that may be required for dollar_figure this last supplemental service had an accompanying statement i authorize x to a one time debit from your checking account for the amount indicated above understand and agree that the services have ordered purchased are not a consumer purchase regulated under state federal consumer fraud statutes nor a product service that can be returned for a refund therefore all sales are final x is not responsible ‘for any illegal acts misuse or abuse of this corporation more than months have passed from this fourth contract as well thus far m has paid x in service fees to e the founder states he was encouraged to pay the remaining dollar_figure for the supplemental services and documentation in excess of the form_1023 application because through correspondence with x he became aware of the opportunity to receive m fein grant monies by preparing a request for proposal for d but the understanding was he needed to successfully complete the c status to receive the money which had already been assigned to the irs and was being worked at the time process in a letter dated m informed the specialist that as of late july that it had filed a consumer complaint form however the purchase for paralegal services and guidance was not a consumer purchase by that time each of the signed service contracts had run well past the month time frame late into the the application listed dollar_figure for compensation of officers directors and trustees and dollar_figure for other salaries and wages occupancy expenses are anticipated at dollar_figure per year as three out of the four governing body members were related the founder and president e the brother of the founder and the sister who was the treasurer although m has responded that none of its officers or directors is currently compensated compensation may be paid in the future and compensation will be based on funding those that can afford the services will be handled by the e’s for-profit business was anticipated to continue to perform dog training services for paying clients in their homes for-profit organization c those that cannot afford the services will be handled by m m is to be compensated through grants and expenses and includes compensation to the founder m states in its letter dated _ corporation m states i have witnessed an increase in the number of potential clients who were in need of my service yet were not financially secure or did not have the discretionary income to pursue training m states that the founder and president e trains dogs in the home through an incorporated entity under his name f is a company that provides obedience training and protection training in the home m will accept all dogs despite the nature of their behavior problems boarding in training and in kennel and weekly on site group training classes will be conducted at this time we are a for profit m named after the president and founder and bearing the family name will provide transportation to pick up the animal train the animal at the kennel and then return it to the owner you stated that m will accept all dogs despite the nature of their behavior problems you do not provide specialty training but will accept all dogs based on criteria established by you the pet-owners do not have to be permanently low-income but can be temporarily unable to pay based upon criteria established by you as you stated upon funding we will provide service to anyone in a domestic violence situation as well as displaced pets as a result of a natural disaster floods fire etc you will provide boarding and training as well as group training you state you will provide training to companion pets and provide the example of training such as training a dog not to bite and providing training so m fein that a dog does not defecate in the home you m stated you will provide dog training care education and or health maintenance and will operate a boarding program you state you will provide boarding rehabilitation maintenance care including shot clinics and pet care classes you m will modify behavior’ of the dogs you state for example a pet that chronically defecates throughout the home causing a major health risk or a pet whose aggressive behavior a pet that has a tendency to bite could result in significant legal liability you m state we will board any dog whose owners are in financial or physical distress and cannot attend a weekly group training program we will board any dog who may possess the propensity to be aggressive and the owners cannot control it law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section the organizational or operational_test it is not exempt if an organization fails to meet either sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled director or indirectly by such private interests organizations must be formed for purpose of community benefit revrul_59_310 held that swimming pools open to the entire community with provided in a low-income area as a public facility may provide community benefit by serving public interests revrul_73_456 held that a training center established to instruct the blind to properly function with the aid of guide dogs met the operational_test under sec_501 m fein revrul_74_194 1974_1_cb_129 held a nonprofit organization formed to prevent the birth and eventual suffering of unwanted animals was exempt under c by preventing cruelty to animals in 74_tc_207 the court held that the training of animals does not come within the meaning of educational as set forth in sec_501 of the internal_revenue_code the organization held dog obedience training classes awarded the dogs a degree after completion of the course and also awarded them prizes at show events while the owners of the dogs received some instruction as to the training of dogs it was the dog that was the primary object of the training and evaluation revrul_71_421 held that dog club formed to promote formed to promote the ownership and training of purebred dogs and conducting obedience training classes was not exempt under sec_501 application of law you are not as described in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for exempt purposes specifically dog training and boarding in the manner you describe are not exempt purposes as described in sec_501 you are not as described in sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for c purposes as your purposes substantially benefit e and therefore serve private interests you are unlike revrul_59_310 because you are not providing a community recreational facility or providing a community benefit sessions and board pets at a central location for private individuals hence your activities do not provide benefit to the entire community you instead train pets in group training you are unlike revrul_73_456 because you are not training disabled individuals to function with the aid of guide dogs the facts show that the object of your training is the dogs not the individual even though you indicated that some of the dogs you train may be owned by disabled individuals your focus is on selecting a dog in need of training and not on the provision of necessary services for the disabled individual you are unlike revrul_74_194 1974_1_cb_129 because you were not formed to prevent the birth and eventual suffering of unwanted animals the dogs you train are m fein not unwanted unborn or non-owned they are companion animals owned by clients who are in need of or desire dog training services and or boarding you are similar to 74_tc_207 because you too hold dog obedience training classes the dog that is the primary object of the training and evaluation also similar is that it is you are similar to revrul_71_421 because you too conduct obedience training for dogs you are similar to these holdings in that you m provide dog training and boarding and kenneling of dogs applicant’s position m asserts a differentiating factor is that it will limit its service to a charitable_class the home-bound low-income individuals and victims of domestic violence service response to applicant’s position you m provided a varied description of your clients the clients’ description ranged from anyone who cannot afford the services of f to victims of abuse to shut-ins to the elderly the homeless and victims of disaster you state that you wil board any dog who may possess the propensity to be aggressive even though some of the pet owners may themselves be defined as a charitable_class the facts continue to show that the object of your training is the dog not the individual even if you were to demonstrate that the object of your training would be the individual you have not developed specific objective criteria that will enusre that you provide services only to a charitable_class of individuals or that your services will expressly provide for their relief or distress furthermore you paid a substantial price to a for-profit entity for your exemption including contingency fees based upon the expectation of lucrative contracts in return your contracts demonstrate the expectation of the private benefit of the founder who owns a similar for-profit dog training business although the term of your service_contract has expired and you have now filed a complaint your formation document and organization structure as a family operated business show private benefit that is intended to compensate insiders several times the primary difference between the operations of the for profit and the non-profit is that if the clients can afford normal and customary charges - the for profit handles the client if the client can not afford the services - then the non profit will the for profit business and the non profit business both offer dog training services the for profit will for clients that can afford the services go to clients home and train their dogs the non-profit will for clients that cannot afford the services will train the dogs in their facility and board the dogs at their facility precedent clearly provides that dog although the criteria and application changed m fein obedience training is not an sec_501 purpose conclusion therefore you were not formed for the purposes of and operated exclusively for educational and charitable purposes as defined in of sec_501 of the internal_revenue_code or the regulations pertaining thereto you do not qualify for exemption under sec_501 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination f your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication m fein practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if f you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication
